DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
During a phone interview on July28, 2021 with Stephen Scanlon, the examiner proposed an examiner’s amendment in order to place the application in condition for allowance by amending claim 9 to incorporate the limitations of 10, cancellation of claim 10, and changing the dependency of claim 11 to depend from claim 9. The indicated allowability of claims 1-9, 11-12, and 18-22 is withdrawn in view of the newly discovered reference(s) to Kaiya (US 5,049,066).  Rejections based on the newly cited reference(s) follow.
Claims 3-5, 8, 11-12, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-17 are allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 9-10, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiya (US 5,049,066).

    PNG
    media_image1.png
    593
    1047
    media_image1.png
    Greyscale

Regarding Claims 1-2 and 6-7, Kaiya discloses an apparatus for use with a source of fuel gas, a source of combustion air, and a furnace structure defining a combustion chamber, comprising: a first mixer tube (1, 2) containing a first gas flow passage, wherein the first passage has an inlet communicating with the source of fuel gas (inherent) and an outlet to the combustion chamber (indicated in annotated Fig. 2 above); a second mixer tube (4) containing a second gas flow passage, wherein the second passage has an inlet communicating with the 
Regarding Claims 9-10, Kaiya discloses an apparatus for use with a source of fuel gas, a source of combustion air, and a furnace structure defining a combustion chamber, the apparatus comprising: a first mixer tube (1, 2) defining an inner gas flow passage having a indicated in annotated Fig. 2 above); a second mixer tube (4) reaching over the first mixer tube and defining an annular gas flow passage radially between the first mixer tube and the second mixer tube (see Fig. 2), wherein the annular passage has an inlet communicating with the source of combustion air (inherent) and an outlet (see 5) to the combustion chamber; and a jet pump (see 9, 3) configured to direct flows of gas radially between the inner passage and the annular passage under the influence of pressure differentials between the inner passage and the annular passage; wherein the jet pump is configured to direct fuel gas radially from the inner passage to the annular passage under the influence of a pressure drop from the inner passage to the annular passage (see 9; a pressure differential exist which allows fuel gas from the first passage into the second passage), and to direct combustion air radially from the annular passage to the inner passage under the influence of a pressure drop from the annular passage to the inner passage (see 3; a pressure differential exist which allows air from the second passage into the first passage).
Regarding Claims 18-19, Kaiya discloses a method of directing fuel gas and combustion air into a furnace combustion chamber, comprising: directing fuel gas into a first gas flow passage (1, 2) having an outlet to the combustion chamber (indicated in annotated Fig. 2 above); directing combustion air into a second gas flow passage (4) having an outlet (5) to the combustion chamber; and forming fuel gas-combustion air premix in alternative modes including a first mode in which fuel gas is directed from the first passage into the second passage to form premix in the second passage (see 9), and a second mode in which combustion air is directed from the second passage into the first passage to form fuel gas-combustion air .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799